Citation Nr: 0611153	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-35 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. M. Barnard, Counsel


INTRODUCTION

The veteran had active service from May 1984 to March 1987.  
The appellant is claiming death benefits as the veteran's 
widow.

This appeal arose before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which denied the appellant's claim.  The case is before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran's death certificate lists the cause of death 
as adverse effect of drugs; no other disorders were listed as 
contributing to death.

2.  At the time of his death, the veteran was service-
connected for the following:  degenerative joint disease 
(DJD) of the thoracic spine, evaluated as 10 percent 
disabling; lumbosacral strain, evaluated as 10 percent 
disabling; and a left forearm scar, evaluated as 0 percent 
disabling.

3.  The veteran's service-connected DJD of the thoracic 
spine, lumbosacral strain, and/or left forearm scar did not 
cause or combine in any way to accelerate his death, nor did 
they render him materially less capable of resisting the 
cause of death.


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause death.  38 U.S.C.A. 
§§ 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. §§ 3.159, 3.312 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence her 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see Mayfield v. Nicholson, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).

In the Mayfield case, the U.S. Court of Appeals for the 
Federal Circuit addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  The Federal Circuit held, in effect, that the 
Board must specify what documents satisfy the duty to provide 
notice to a claimant, and that the Court of Appeals for 
Veterans Claims must, if a case is appealed to the Court, 
specifically review the Board's findings regarding such 
notice.  Considering the decisions of the Court in Pelegrini 
and Mayfield, the Board finds that the requirements of the 
VCAA have been satisfied in this matter, as discussed below.

The appellant filed her claim for service connection for the 
cause of the veteran's death in September 2002.  In October 
2002, she was sent a VCAA notification letter.  The VCAA 
correspondence informed the appellant of what evidence and 
information was needed to substantiate her claim.  It also 
informed her of what evidence and information she could 
submit and what information and evidence VA would obtain in 
her behalf.  Finally, she was also told that she could submit 
any evidence relevant to her claim.  In March 2003, the RO 
issued a rating decision which denied her claim.   Therefore, 
the appellant has been properly and timely informed of the 
notification and assistance duties of the VCAA and its 
implementing regulation, 38 C.F.R. § 3.159.  See Conway v. 
Principi, 353 F.3d 1369, 1374 (2004), holding that the Court 
of Appeals for Veterans Claims must "take due account of the 
rule of prejudicial error."  As a consequence, the Board may 
proceed to the merits of the appellant's appeal.

In addition, to whatever extent the recent decision of the 
Court in Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (March 3, 2006), requires more extensive notice in 
claims for compensation, i.e., as to potential downstream 
issues such as disability rating and effective date, the 
Board finds no prejudice to the appellant in proceeding with 
the present decision, since the decision herein denies 
entitlement to dependency and indemnity compensation.  Any 
questions as to an appropriate disability rating or effective 
date to be assigned are therefore rendered moot.

II.  Applicable law and regulations

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause, it must 
singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For service-
connected disability to constitute a contributory cause, it 
is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 U.S.C.A. § 1310 (West 2002 & Supp. 
2005); 38 C.F.R. § 3.312 (2005).

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 
38 U.S.C.A. § 7104(a) (West 2002 & Supp. 2005).  When there 
is an approximate balance of evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.3 (2005).  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is 'an 
approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual background and analysis

The appellant has contended that the medications that the 
veteran was taking for the treatment of his service-connected 
orthopedic disabilities were responsible for the adverse 
effect of drugs that caused his death.  Therefore, she 
believes that service connection for the veteran's death 
should be granted.

At the time his death, the veteran was service-connected for 
DJD of the thoracic spine (assigned a 10 percent disability 
evaluation); lumbosacral strain (assigned a 10 percent 
disability evaluation); and a left forearm scar (assigned a 
noncompensable evaluation).  

The veteran died on October [redacted], 2001.  The death certificate 
listed as the veteran's cause of death adverse effect of 
drugs.  No other diseases or injuries were noted to have 
contributed to his death.  An autopsy was performed.  The 
autopsy report noted that the veteran had been found facedown 
and unresponsive on his bed by his roommate.  He had been 
separated from his wife and family, and was in the process of 
obtaining a divorce.  The roommate reported that the veteran 
had gone to bed around 7:30 the preceding evening; the 
following morning, the veteran's alarm had rung around 6:30 
a.m.  It was at that time that the roommate had found him.  
The roommate attempted to revive the veteran but could not.  
The roommate told emergency response personnel that the 
veteran had been depressed and had told him as well that he 
had been struck by a car the day before, although he had not 
reported it.  Several medications were found, including 
Oxycontin, methadone, Ranitidine, amitriptyline, Wellbutrin, 
carisoprodol, trazodone, and Paxil.  Empty and half-empty 
medication bottles accompanied the body; they had been 
prescribed by three different doctors.  The stomach contained 
800 ml of thin, watery fluid with white fluffy particulate 
matter and possibly pill fragments.  The toxicology report 
showed a high positive for THC (marijuana) metabolite, and 
large amounts of methadone and metabolite, Nortriptyline, and 
ephedrine and/or pseudoephedrine.  The pathological findings 
included faint hesitation marks at the wrists with eschar 
formation.  The cause of death was listed as adverse effect 
of drugs, and the manner of death was listed as accidental.

The VA and private outpatient records reflect the veteran's 
treatment for orthopedic complaints and depression.  An MRI 
of the low back performed in 2001 was normal.  The last VA 
examination conducted in April 2001 showed no complaints of 
pain to percussion of the paraspinous processes.  Forward 
flexion was to 80 degrees; extension was to 5 degrees; and 
lateral bending was to 30 degrees, bilaterally.  He could 
fully twist.  Straight leg raising was negative.  The 
diagnoses were thoracic arthritis and lumbar strain.

The veteran's claims file was referred to a VA physician in 
May 2003 for an opinion as to whether the cause of death was 
related to his service-connected disabilities.  The reviewing 
physician reviewed the claims folder, to include the death 
certificate and the autopsy report.  The reviewer commented 
on the many medications that the veteran had been prescribed 
by at least three different physicians.  Some of the 
medications were for the treatment of his service-connected 
orthopedic complaints and others were for non-service-
connected mental health problems.  He also had a large of 
amount marijuana in his system.  The examiner noted that the 
medications prescribed were appropriate for their intended 
purposes, and were not lethal if taken in their prescribed 
quantities.  It was suggested that, considering the 
depression mentioned in the records, as well as the 
"hesitation marks" represented by the scratches on his 
wrists, and the situational circumstances of separation from 
his wife, combined with nonprescribed drugs found at the 
autopsy, the "adverse reaction to drugs" would be from an 
overdose of a mixture of drugs, some legal and some illegal.  
There were no allergic reaction signs on the postmortem.  The 
adverse reaction was a combination of several illegal and 
legal drugs that had not been taken in compliance with 
instructions.  It was further noted that not all the drugs 
taken had been taken for the service-connected orthopedic 
complaints.  The examiner opined that "[i]n my opinion, the 
medications prescribed led to his death only in that they 
were mixed with other substances, some illegally, and all 
were taken in markedly higher quantities than those 
prescribed."

After a careful review of the evidence of record, the Board 
finds that service connection for the cause of the veteran's 
death is not warranted.  There has been no suggestion that 
the cause of death was directly related to his period of 
service.  Rather, the appellant has argued that the drugs the 
veteran took for his service-connected orthopedic 
disabilities caused his death.  However, there is no 
suggestion that the veteran suffered any type of allergic 
reaction from these medications; none was indicated on the 
autopsy report.  On the contrary, the evidence demonstrates 
that the veteran died from the use of illegal drugs (THC), in 
combination with an overdose of the various medications 
prescribed for both his service-connected and non-service-
connected disorders.  Moreover, not all the medications had 
been prescribed by VA; some had been prescribed by private 
practitioners.

In fact, the medical reviewer stated that the medications 
which the veteran had been prescribed were appropriate for 
their intended purposes, and would not be lethal when taken 
in the dosages prescribed.  While the autopsy report ruled 
that the veteran's death was accidental, the VA reviewer 
noted that the overdose, coupled with the "hesitation 
marks" and the fact that the veteran was apparently 
depressed prior to his death, suggested suicidal depression.

As a consequence, the evidentiary record shows no etiological 
relationship between the veteran's service-connected 
disabilities, or the medications that he was taking for them, 
and the cause of his death.  The prescribed medications, if 
taken in the proper amounts, would not have resulted in the 
veteran's death; however, his overdose of VA and non-VA 
prescribed medications, combined with illegal substances, was 
responsible for his death.  Therefore, it cannot be found 
that service connection for the cause of the veteran's death 
is justified.

In conclusion, the preponderance of the evidence is against 
the appellant's claim for service connection for the cause of 
the veteran's death.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


